IN THE SUPREME COURT OF THE STATE OF NEVADA


 STEVEN MCCOWEN,                                         No. 83548
                   Appellant,
               vs.
 THE STATE OF NEVADA,
                                                               FILE
                   Respondent.                                   OCT 2 2021
                                                                          BROWN
                                                           CLE               COURT

                     ORDER DISMISSING APPEAL              BY      DEPUTY CLERK


            This is a pro se appeal from "the Parole Boards [sic] Decision To
Deny Parole." Eighth Judicial District Court, Clark County; Carli Lynn
Kierny, Judge.
            Because no statute or court rule permits an appeal from an
order denying parole in a criminal matter, this court lacks jurisdiction to
consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133,
1135 (1990). Accordingly, this court
            ORDERS this appeal DISMISSED.




                             6 .401                 J.
                        Cadish



Pickering


cc:   Hon. Carli Lynn Kierny, District Judge
      Steven McCowen
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk


                                                                 z